Citation Nr: 0738590	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served in the Army National Guard including 
active duty from August 1961 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision.

The veteran initially filed a claim that included, in 
addition to his claim of entitlement to service connection 
for a back disability, six other claims (entitlement to 
service connection for residuals of fractured ribs and for 
residuals of a left arm/left elbow injury; entitlement to 
initial compensable evaluations for lacerations of the upper 
lip, the left knee, and the left wrist; and entitlement to a 
10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities).  All of these claims were 
denied by the aforementioned January 2002 rating decision.  
The veteran filed a notice of disagreement with regard to 
each of these issues, and a statement of the case listing 
each issue was issued.  However, in his substantive appeal, 
the veteran indicated that he was only appealing the issue of 
entitlement to service connection for a lower back 
disability.  Nevertheless, the veteran's representative 
listed all six issues in an informal hearing presentation in 
March 2004.  As such, the Board remanded these six issues, 
along with the back claim, with instructions to ask the 
veteran to clarify which issues he wished to appeal.  The 
request to clarify was accomplished by a letter in March 
2005.  However, the veteran's response only addressed his 
back claim, and the veteran gave no indication that he wished 
to appeal any of the other six issues.  As such, these issues 
have not been perfected to the Board, and therefore, the 
Board takes no jurisdiction over them.


FINDING OF FACT

The evidence of record relates the veteran's current back 
disability to a motor vehicle accident during service.

CONCLUSION OF LAW

Criteria for service connection for a lower back disability, 
degenerative lumbar spine disease, have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The evidence shows that the veteran was involved in a motor 
vehicle accident while on active duty in April 1962 in which 
he was thrown through the windshield of the car and suffered 
injuries requiring nearly two weeks of hospitalization.  

The veteran stated in his substantive appeal that while he 
was recuperating from the accident his entire body hurt, 
including his back.  He indicated that once he was released 
from the hospital he continued to experience lower back pain, 
but the pain would eventually subside, and he would simply 
press on.  However, as the other injuries from the accident 
went away, the back injury remained, and the veteran 
indicated that as time went on it took longer for his back to 
heal, but he did not seek treatment as he desired to remain 
in the National Guard.  Nevertheless, the veteran indicated 
that after 15 years in the National Guard he could no longer 
endure the physical requirements as a result of his back, and 
he was unable to continue until retirement. 

The hospital records from 1962 that are contained in the 
veteran's service medical records twice note that the veteran 
was in an automobile accident and was being treated for a 
laceration of the face, left wrist, and knee and for a 
possible back injury.

A review of the veteran's periodic physicals for the National 
Guard fails to show any complaints of or treatment for back 
pain.  Nevertheless, the veteran has submitted numerous 
statements from friends and family that knew him either at 
the time of his accident or shortly thereafter and who recall 
his complaints of back pain stemming from his in-service 
accident.

One friend who had known the veteran since shortly after he 
got out of the hospital following his accident indicated that 
the veteran had been plagued with chronic back pain and 
physical limitation since recovering from the accident.  The 
friend indicated that he had worked several jobs with the 
veteran and had observed first hand the veteran's complaints 
of back pain, as well as his difficulty with lifting, 
mobility, and walking normally.  Another friend indicated 
that he had served in the National Guard with the veteran and 
was involved in the accident with the veteran.  He indicated 
that the after the veteran's accident, the veteran complained 
about his back throughout his time in the National Guard.  
Another friend who was involved in the accident indicated 
that the veteran never got over his back problems since the 
accident.  A fourth friend provided a similar statement 
indicating that he had known the veteran for more than 40 
years and had served with the veteran, and he stated that the 
veteran had complained about back pain since his accident.  

At a medical consultation in May 2000, prior to the veteran 
filing his claim, the veteran told the doctor that he had had 
lower back pain for "all his life" that had bothered him 
off and on for many years.  The veteran was diagnosed with a 
herniated nucleus pulposus.  The veteran underwent several 
back surgeries in 2000.

The veteran's current back disability also has been related 
to his accident in service by several medical opinions.

In a September 2001 letter, Dr. Daniel opined that there was 
a direct correlation between the veteran's motor vehicle 
accident in 1962 and his current failed lumbar syndrome.

In December 2001, the veteran underwent a VA examination.  
After reviewing the veteran's claims file, the examiner 
opined that the veteran's back injury which was secondary to 
a car accident in 1962 while he was in the service was 
creating his current disabilities.

In February 2004, another doctor, Dr. Phillips, indicated 
that nerve conduction studies revealed old EMG changes on the 
tensor fascial lateral muscle that were suggestive of an old 
previous injury to the L5 nerve root, and she opined that 
this was secondary to the injury the veteran had in 1962.

The veteran underwent a VA examination in December 2004 at 
which he was diagnosed with chronic lower back pain due to 
degenerative disc disease; and the examiner opined that it 
was at least as likely as not that the veteran's lower back 
pain was related to his motor vehicle accident during active 
duty.  The examiner based this conclusion on the veteran's 
reported history, as well on service medical records and on 
the statements of various acquaintances.

In September 2005, the same examiner again examined the 
veteran, once again diagnosing him with degenerative lumbar 
spine disease.  However, the examiner indicated that while he 
had previously found it as likely as not that the veteran's 
back disability was related to the veteran's in-service 
accident, he now felt that he could not determine whether the 
veteran's disability was related without resorting to 
speculation. 

Nevertheless, even without the VA examiner's opinion, three 
other medical professionals have linked the veteran's current 
back disability to his time in service.  Additionally, a back 
injury was noted at the time of the accident and the veteran 
has submitted numerous statements from fellow soldiers who 
have corroborated the veteran's history of back complaints 
stemming from his motor vehicle accident in 1962.  As such, 
resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection have been met, and the 
veteran's claim is therefore granted. 

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for a lower back disability, degenerative 
lumbar spine disease, is granted.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


